Citation Nr: 1743872	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  04-24 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of Cryptococcus neoformans infection affecting the central nervous system.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to July 12, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973. 

In an August 1981 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut denied service connection for neurological disease with various manifestations, including headaches, a stiff neck, and vision problems, and, by implication, for the residuals of Cryptococcus neoformans infection affecting the central nervous system.  The Veteran did not appeal that decision.

In a November 1989 rating decision, the RO in Togus, Maine denied a claim of entitlement to service connection for multiple sclerosis.  The Veteran subsequently perfected a timely appeal with respect to that issue.

The Veteran's appeal was later expanded to include claims of entitlement to service connection for a disorder of the central nervous system other than multiple sclerosis; and entitlement to service connection for an eye disorder.  The appeal was also expanded to include claims of service connection for a back disorder and for the residuals of exposure to toxic chemicals in service.

Ultimately, in an August 2003 rating decision, the RO granted service connection for the residuals of Cryptococcus neoformans infection affecting the central nervous system, and assigned a 10 percent rating, effective July 5, 1989.  The Veteran subsequently perfected an appeal regarding the initial disability rating assigned for the residuals of Cryptococcus neoformans infection affecting the central nervous system. 

Also, in the August 2003 decision, the RO granted a TDIU, effective from July 12, 2002 (the effective date of the 80 percent rating for legal blindness due to acute posterior multifocal placoid pigment epitheliopathy (APMPPE)).  The Veteran did not initiate an appeal with respect to the effective date assigned, and the RO considered this a full grant of the benefit sought on appeal.  Although the TDIU issue has not been certified to the Board, when evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Inasmuch as a TDIU may be available prior to July 12, 2002, and the Veteran has indicated that he has been unemployed since 1986 due to service-connected disability, the TDIU issue is part of the pending appeal for an increased rating for residuals of Cryptococcus neoformans infection affecting the central nervous system.  

In August 2004, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing was prepared, and has been associated with the claims file.  

This issue was before the Board in November 2005, December 2008, August 2012, and September 2013 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regrettably, yet another remand is necessary for an additional medical opinion for the Veteran's claim of entitlement to a higher initial rating for residuals of Cryptococcus neoformans infection affecting the central nervous system.  

By way of background, the grant of service connection was based upon an in-service lab test revealing a positive cryptococcal antigen and a November 2000 MRI report showing a tiny, non-specific focus of increased FLAIR signal within the left occipitoparietal lobe that have been linked to the Cryptococcus neoformans infection in service.  Currently this disability is rated by analogy under Diagnostic Code (DC) 8019 for cerebrospinal meningitis, which provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a (2016).

Crucially, Note (1) under this section specifies that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025 that there be "ascertainable residuals."  A determination as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the diseases and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.24a, Note (1) (2016). 

The Board notes that the Veteran has argued that his Cryptococcus neoformans infection residuals should be rated as a parasitic disease, not otherwise specified under 38 C.F.R. § 4.88b, DC 6320.  This diagnostic code likewise provides for the assignment of a 100 percent evaluation for active disease; thereafter, residuals, such as spleen or liver damage are rated under the appropriate system.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  (Parenthetically, the Board notes that the rating criteria employed under DC 6320 are essentially identical to those employed under DC 8019.)

That said, the Board has attempted to determine whether the Veteran in fact has "ascertainable residuals" of Cryptococcus neoformans infection that may be separately compensated pursuant to the provisions noted above.  As noted in the Introduction, this case was previously before the Board in August 2012 and September 2013.  In August 2012, the Board issued remand directives that instructed the AOJ (in pertinent part) to schedule the Veteran for an appropriate examination to determine the nature and severity of the residuals of Cryptococcus neoformans infection.  The examiner was specifically asked to discuss the pathology of the Veteran's Cryptococcus neoformans infection and whether it is analogous to an active parasitic disease.  The examiner was also asked, to the extent possible, to distinguish symptoms of Cryptococcus neoformans infection from service-connected APMPPE. 

Thereafter, the Veteran was afforded a VA examination in September 2012.  The examiner concluded that based on a titer of 1:1 following service in 1977, which was not considered significant for a diagnosis of the disease or even a past infection, the Veteran did not ever have a Cryptococcus neoformans infection.  The AOJ sought additional insight into the Veteran's condition and a clarification opinion was provided by a VA physician in June 2013.  At that time the VA physician noted that the Veteran's systemic inflammatory process was presumed to be secondary to a Cryptococcus neoformans infection, however the supporting evidence for the Veteran ever having such an infection was limited to a positive titer in 1977.  The physician, at any rate, went on to conclude that that there was no indication of current active infection with Cryptococcus neoformans and that the Veteran's central nervous system residuals (headaches) were stable.  Citing to specific medical literature, the physician then concluded that Cryptococcus was not a parasitic infection, but rather was a fungus.  

Unfortunately, the VA opinions were not entirely responsive to the Remand order, and in a September 2013 Remand, the Board determined that the opinions were inadequate for rating purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Although the physician determined that the Veteran had current Cryptococcus neoformans infection residuals (headaches), he did not otherwise indicate their current severity.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Pursuant to the September 2013 Board remand, a VA examiner opined on this matter in January 2016.  Ultimately, the examiner concluded that the previous diagnosis of Cryptococcus neoformans infection was incorrect.  A separate disability benefits questionnaire for headaches was completed by the same examiner.  He diagnosed tension and migraine headaches of unknown etiology.  The headaches were found to have significant effects on the Veteran's activities of daily living.  However, the examiner noted that the etiology of the Veteran's headaches was unknown, and the AOJ accordingly excluded headaches from consideration of the appropriate rating for the Veteran's service-connected residuals Cryptococcus neoformans infection.  The reason for this exclusion seems to originate from the previous examinations wherein a diagnosis of Cryptococcus neoformans infection was either explicitly rejected or called into question.  

As a result, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern the current nature of the Veteran's service-connected residuals of Cryptococcus neoformans infection affecting the central nervous system, to include whether such disability manifests in headache residuals that may be separately compensated.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  From the Board's perspective, the relevant inquiry pertains to any symptoms, if any, that are attributable to the service-connected condition previously diagnosed and currently rated as residuals of Cryptococcus neoformans infection.  

A thorough review of the opinions obtained regarding the appropriate diagnosis reveals favorable, neutral, and negative findings regarding whether the Veteran ever had a Cryptococcus neoformans infection.  However, this question does not bear directly on the objectives of the previous Board remands.  The focus in the current appeal is determining the appropriate rating (or ratings) to assign to any residuals of the Veteran's service-connected condition.  On remand, a thorough opinion should be obtained that addresses these deficiencies in the record.  

Next, the Board observes that the Veteran is appealing the original assignment of the disability rating for his service-connected Cryptococcus neoformans infection and central nervous system residuals following the award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings-that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  With this noted, the Board stated that the disability evaluation must be considered from July 5, 1989 to the present.  In this regard, the Board finds that the opinion obtained on appeal should be retrospective.  That is, it is appropriate for the examiner to identify, to the extent possible, all symptoms of the Veteran's service-connected disorder since July 1989.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (recognizing that a retrospective examination might permit an examiner to provide a retrospective diagnosis).

Additionally, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the initial rating issue remanded herein.  Whether increased ratings are awarded back to July 1989 directly bears on the issue of entitlement to a TDIU.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Finally, the remand will also allow for original consideration of the additional evidence that has been added to the claims file since it was last readjudicated by the AOJ.  See 38 C.F.R. §§ 19.37, 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Then, arrange for a qualified medical professional to determine the severity and manifestations of what has been diagnosed as service-connected Cryptococcus neoformans infection residuals, to include consideration of symptoms identified as headaches.  The claims folder must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

a.  The examiner should describe all pertinent symptomatology and findings associated with the Veteran's disability identified as service-connected Cryptococcus neoformans infection residuals, manifested as headaches.  In light of the varying opinions regarding the appropriate diagnosis of the underlying condition presently rated as Cryptococcus neoformans infection residuals, the examiner is instructed to accept the disagreements of record and to focus instead on the appropriate residuals of the Veteran's condition.  If identifying the residuals is impossible without identifying the diagnosis, the examiner should take any appropriate measures to discuss the appropriate diagnosis.  For each identified symptom, to include headaches, an appropriate disability benefits questionnaire should be completed.  

b.  To the extent possible, the examiner should provide a retrospective opinion back to July 5, 1989, as to the severity of the symptoms attributable to the service-connected condition rated as Cryptococcus neoformans infection residuals.  

Additionally, the examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the headaches upon his ordinary activity and the effect that the headaches have, if any, on the Veteran's current level of functional impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating and TDIU claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




